DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the recitation of “now allowed” on line 2 of [0001] is suggested to be recited as --now US Patent No. 10,828,407-- since the allowed application has been patented.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a cover assembly at the bag” is confusing because it is unclear what is required by “at.” Does “at” require that the cover assembly be a structural part of the bag or is it requiring that the cover assembly being positioned on the bag? However, as best understood from the instant disclosure (instant [0109]; Fig. 19), the recitation is interpreted as requiring that the cover assembly being positioned on the bag. If applicant intends to requires a different scope, appropriate clarification is required.
Claims 2-7 are rejected for incorporating the above confusion through their respective claim dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guery (US Pub. No. 2014/0305817 A1) in view of Wach (US Pub. No. 2011/0301532 A1).
Claim 1. Guery discloses a breast pump milk container ([0046]; i.e., baby bottle) comprising: 
a container (3)
a one-way valve (5) located inside the container (Fig. 2), wherein the one-way valve comprises two flaps (i.e., two flaps 31), wherein the container is configured to receive milk via the one-way valve (i.e., when container is a baby bottle and flaps 31 are opened in the position of Fig. 3, the removable cover 50 can be removed to allow for milk to be received through sealingly closing 5); and 
a cover assembly (4) at the container, wherein the cover assembly comprises a valve bypass having a passageway (i.e., passageway through tank 4), wherein the valve bypass is configured to be selectively inserted through the two flaps of the one-way valve to open the one-way valve, whereby fluid can selectively flow out of the container through the passageway ([0046]).
While Guery discloses the container may be a baby bottle, Guery does not further disclose that the container may be a breast pump milk bag. However, it is noted that Wach discloses a breast pump milk container comprising a container (108), a one-way valve (106), and a cover assembly (104), wherein the container 108  may be a standard baby bottle ([0015]) and further discloses that container 108 may also be a bag ([0021]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the breast pump milk container of Guery with the feature of the container being a bag as disclosed by Wach since Wach discloses that it is known in the art for a breast milk containers comprising a one-way valve positioned therein to be in the form of a bottle or a bag ([0021]). Moreover, since Wach discloses that both types of containers are known to be suitable for forms for hold breast milk, such modification would also be considered simple substitution of one known element (i.e., bottle) for another (i.e., bag) to obtain predictable results (i.e., suitable for hold breast milk), see MPEP 2143(I)(B) for additional details.
Claim 8. Guery discloses a breast pump milk container ([0046]; i.e., baby bottle) comprising: 
a container (3)
a one-way valve (5) located inside the container (Fig. 2), wherein the one-way valve comprises two flaps (i.e., two flaps 31), wherein the container is configured to receive milk via the one-way valve (i.e., when container is a baby bottle and flaps 31 are opened in the position of Fig. 3, the removable cover 50 can be removed to allow for milk to be received through sealingly closing 5); and 
a cover assembly (4) connected to the container, wherein the cover assembly comprises a valve bypass having a passageway (i.e., passageway through tank 4), wherein the valve bypass is configured to be selectively inserted through the two flaps of the one-way valve to open the one-way valve, whereby fluid can selectively flow out of the container through the passageway ([0046]).
While Guery discloses the container may be a baby bottle, Guery does not further disclose that the container may be a breast pump milk bag. However, it is noted that Wach discloses a breast pump milk container comprising a container (108), a one-way valve (106), and a cover assembly (104), wherein the container 108  may be a standard baby bottle ([0015]) and further discloses that container 108 may also be a bag ([0021]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the breast pump milk container of Guery with the feature of the container being a bag as disclosed by Wach since Wach discloses that it is known in the art for a breast milk containers comprising a one-way valve positioned therein to be in the form of a bottle or a bag ([0021]). Moreover, since Wach discloses that both types of containers are known to be suitable for forms for hold breast milk, such modification would also be considered simple substitution of one known element (i.e., bottle) for another (i.e., bag) to obtain predictable results (i.e., suitable for hold breast milk), see MPEP 2143(I)(B) for additional details.
Claim 15. Guery discloses a breast pump milk container ([0046]; i.e., baby bottle) comprising: 
a container (3)
a one-way valve (5) located inside an opening (i.e., opening of container 3) of the container (Fig. 2), wherein the one-way valve comprises two flaps (i.e., two flaps 31), wherein the container is configured to receive milk via the one-way valve (i.e., when container is a baby bottle and flaps 31 are opened in the position of Fig. 3, the removable cover 50 can be removed to allow for milk to be received through sealingly closing 5); and 
a cover assembly (4) connected to the container, wherein the cover assembly comprises a valve bypass having a passageway (i.e., passageway through tank 4), wherein the valve bypass is configured to be selectively inserted through the two flaps of the one-way valve to open the one-way valve, whereby fluid can selectively flow out of the container through the passageway and through the one-way valve ([0046]), and wherein the cover assembly comprises a cover (50) that is configured to seal the cover assembly ([0048]).
While Guery discloses the container may be a baby bottle, Guery does not further disclose that the container may be a breast pump milk bag. However, it is noted that Wach discloses a breast pump milk container comprising a container (108), a one-way valve (106), and a cover assembly (104), wherein the container 108  may be a standard baby bottle ([0015]) and further discloses that container 108 may also be a bag ([0021]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the breast pump milk container of Guery with the feature of the container being a bag as disclosed by Wach since Wach discloses that it is known in the art for a breast milk containers comprising a one-way valve positioned therein to be in the form of a bottle or a bag ([0021]). Moreover, since Wach discloses that both types of containers are known to be suitable for forms for hold breast milk, such modification would also be considered simple substitution of one known element (i.e., bottle) for another (i.e., bag) to obtain predictable results (i.e., suitable for hold breast milk), see MPEP 2143(I)(B) for additional details.
Claims 4 and 11. Guery in view of Wach discloses the respective breast pump milk bags of claims 1 and 8, wherein Guery further discloses that the cover assembly further comprises: a cover engagement portion having a nozzle (26); and a nozzle cover (50) (Fig. 2).
Claims 5, 12, and 18. Guery in view of Wach discloses the respective breast pump milk bags of claim 4, 11, and 15, wherein Guery further discloses that the nozzle cover comprises a nozzle seal that is configured to seal the passageway ([0048]; i.e., since cover 50 or means 10 can shutoff the opening).
Claims 6, 13, and 19. Guery in view of Wach discloses the respective breast pump milk bags of claims 5, 12, and 18, wherein Guery further discloses that the nozzle cover and the nozzle cooperate when closed together to form a hermetic seal for the bag ([0048]; i.e., since the flow to the atmosphere can be cut).
Claims 7, 14, and 20. Guery in view of Wach discloses the respective breast pump milk bags of claims 1, 8, and 15, wherein Guery further discloses that insertion of the valve bypass through the two flaps of the one-way valve causes the two flaps of the one-way valve to be pushed away from each other, thereby opening the one-way valve ([0046]; Fig. 3).

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guery (US Pub. No. 2014/0305817 A1) in view of Gaskin (US Pub. No. 2016/0296681 A1).
Claim 1. Guery discloses a breast pump milk container ([0046]; i.e., baby bottle) comprising: 
a container (3)
a one-way valve (5) located inside the container (Fig. 2), wherein the one-way valve comprises two flaps (i.e., two flaps 31), wherein the container is configured to receive milk via the one-way valve (i.e., when container is a baby bottle and flaps 31 are opened in the position of Fig. 3, the removable cover 50 can be removed to allow for milk to be received through sealingly closing 5); and 
a cover assembly (4) at the container, wherein the cover assembly comprises a valve bypass having a passageway (i.e., passageway through tank 4), wherein the valve bypass is configured to be selectively inserted through the two flaps of the one-way valve to open the one-way valve, whereby fluid can selectively flow out of the container through the passageway ([0046]).
While Guery discloses the container may be a baby bottle, Guery does not further disclose that the container may be a breast pump milk bag. However, it is noted that Gaskin discloses a breast pump milk container in the form of a bottle or a bag ([0048]) with a one-way valve (i.e., flap valve or a duckbill valve) ([0063]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the breast pump milk container of Guery with the feature of the container being a bag as disclosed by Gaskin since Gaskin discloses that it is known in the art for a breast milk containers comprising a one-way valve positioned therein ([0048]) to be in the form of a bottle or a bag ([0045]). Moreover, since Gaskin discloses that both types of containers are known to be suitable for forms for hold breast milk, such modification would also be considered simple substitution of one known element (i.e., bottle) for another (i.e., bag) to obtain predictable results (i.e., suitable for hold breast milk), see MPEP 2143(I)(B) for additional details.
Claim 8. Guery discloses a breast pump milk container ([0046]; i.e., baby bottle) comprising: 
a container (3)
a one-way valve (5) located inside the container (Fig. 2), wherein the one-way valve comprises two flaps (i.e., two flaps 31), wherein the container is configured to receive milk via the one-way valve (i.e., when container is a baby bottle and flaps 31 are opened in the position of Fig. 3, the removable cover 50 can be removed to allow for milk to be received through sealingly closing 5); and 
a cover assembly (4) connected to the container, wherein the cover assembly comprises a valve bypass having a passageway (i.e., passageway through tank 4), wherein the valve bypass is configured to be selectively inserted through the two flaps of the one-way valve to open the one-way valve, whereby fluid can selectively flow out of the container through the passageway ([0046]).
While Guery discloses the container may be a baby bottle, Guery does not further disclose that the container may be a breast pump milk bag. However, it is noted that Gaskin discloses a breast pump milk container in the form of a bottle or a bag ([0048]) with a one-way valve (i.e., flap valve or a duckbill valve) ([0063]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the breast pump milk container of Guery with the feature of the container being a bag as disclosed by Gaskin since Gaskin discloses that it is known in the art for a breast milk containers comprising a one-way valve positioned therein ([0048]) to be in the form of a bottle or a bag ([0045]). Moreover, since Gaskin discloses that both types of containers are known to be suitable for forms for hold breast milk, such modification would also be considered simple substitution of one known element (i.e., bottle) for another (i.e., bag) to obtain predictable results (i.e., suitable for hold breast milk), see MPEP 2143(I)(B) for additional details.
Claim 15. Guery discloses a breast pump milk container ([0046]; i.e., baby bottle) comprising: 
a container (3)
a one-way valve (5) located inside an opening (i.e., opening of container 3) of the container (Fig. 2), wherein the one-way valve comprises two flaps (i.e., two flaps 31), wherein the container is configured to receive milk via the one-way valve (i.e., when container is a baby bottle and flaps 31 are opened in the position of Fig. 3, the removable cover 50 can be removed to allow for milk to be received through sealingly closing 5); and 
a cover assembly (4) connected to the container, wherein the cover assembly comprises a valve bypass having a passageway (i.e., passageway through tank 4), wherein the valve bypass is configured to be selectively inserted through the two flaps of the one-way valve to open the one-way valve, whereby fluid can selectively flow out of the container through the passageway and through the one-way valve ([0046]), and wherein the cover assembly comprises a cover (50) that is configured to seal the cover assembly ([0048]).
While Guery discloses the container may be a baby bottle, Guery does not further disclose that the container may be a breast pump milk bag. However, it is noted that Gaskin discloses a breast pump milk container in the form of a bottle or a bag ([0048]) with a one-way valve (i.e., flap valve or a duckbill valve) ([0063]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the breast pump milk container of Guery with the feature of the container being a bag as disclosed by Gaskin since Gaskin discloses that it is known in the art for a breast milk containers comprising a one-way valve positioned therein ([0048]) to be in the form of a bottle or a bag ([0045]). Moreover, since Gaskin discloses that both types of containers are known to be suitable for forms for hold breast milk, such modification would also be considered simple substitution of one known element (i.e., bottle) for another (i.e., bag) to obtain predictable results (i.e., suitable for hold breast milk), see MPEP 2143(I)(B) for additional details.
Claims 2, 9, and 16. Guery in view of Gaskin discloses the respective breast pump milk bag of claims 1, 8, and 15, wherein while Guery further discloses that the sealingly closing 5 as a re-usable or reversible variant for a baby bottle ([0045]-[0046]) being made of a resilient material such as an elastomer ([0045]) with a flap or a blade shutter ([0046]), but does not explicitly disclose that the one-way valve comprises a duckbill valve. However, Gaskin further discloses that flap valve and duckbill valve are known alternative forms of valves configured to respond to pressure or weight exerted on the top of valve ([0073]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Guery with the feature of a duckbill valve as disclosed by Gaskin since Gaskin discloses that both flap and duckbill valves are valves configured to respond to pressure or weight exerted on the top of valve ([0073]). Thus, such modification would also be considered simple substitution of one known element (i.e., flap valve) for another (i.e., duckbill valve) to obtain predictable results (i.e., valves responsive to pressure or weight exerted on the top of valve), see MPEP 2143(I)(B) for additional details.
Claims 3, 10, and 17. Guery in view of Gaskin discloses the respective breast pump milk bags of claims 2, 9, and 16, wherein Guery further discloses that the container is leak resistant and spill resistant ([0046]; i.e., sealingly closing 5 being closed until tank 4 opening). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the bag of Guery in view of Gaskin is also leak resistant and spill resistant as the container of Guery is.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,407 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require a bag, a one-way valve, and a cover assembly required by the instant clams. Therefore, it is clear that all of the limitations of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783